Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7, sets forth a “pushing member pushed against…  in a first direction”.  
Claim 1, lines 10-11 recite “the pushing member is composed of a first sheet member and a second sheet member…”.  Then in lines 20-21, claim 1 recites “the second sheet member abuts…  in a second direction, which is different from the first direction”.  It is unclear how the second sheet member, which is part of the pushing member, pushes in the second direction if the pushing member is defined as pushing in the first direction.  As a result, the Office is unable to ascertain the metes and bounds of the claim.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 7-8, sets forth a “pushing member pushed against…  in a first direction”.  
Claim 5, lines 11-12 recite “the pushing member is composed of a first sheet member and a second sheet member…”.  Then in lines 22-23, claim 5 recites “the second sheet member abuts…  in a second direction, which is different from the first direction”.  It is unclear how the second sheet member, which is part of the pushing member, pushes in the second direction if the pushing member is defined as pushing in the first direction.  As a result, the Office is unable to ascertain the metes and bounds of the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 7-8, sets forth a “pushing member pushed against…  in a first direction”.  
Claim 7, lines 11-12 recite “the pushing member is composed of a sheet member that includes an upper sheet portion and a lower sheet portion…”.  Then in lines 22-23, claim 7 recites “the lower sheet portion abuts…  in a second direction, which is different from the first direction”.  It is unclear how the lower sheet portion, which is part of the pushing member, pushes in the second direction if the pushing member is defined as pushing in the first direction.  As a result, the Office is unable to ascertain the metes and bounds of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US Pub.2003/0234262) in view of Oshima et al. (JP Pub.2007-147773).
Regarding claim 1, Hart (US Pub.2003/0234262) teaches a toner conveying device (fig.2) comprising: a case that can store therein toner to be conveyed (fig.2, #24); a conveyance member rotatably supported at both ends thereof by the case (fig.2, #28), including a spiral blade extending in a rotational axis direction (see fig.3&4), and configured to rotate to convey the toner inside the case in a conveying direction set in advance (para.0016); and a pushing member pushed against an outer peripheral portion of the conveyance member in a first direction intersecting with the rotational axis direction of the conveyance member and configured to slide on the outer peripheral portion as the conveyance member rotates (fig.2-4, #30/#32), wherein the pushing member is composed of a first sheet member (fig.2-4, #30) having flexibility (para.0018)  including: a base portion secured at a securing position defined inside the case (fig.2, top portion of #30 at unlabeled block on/in #24); and a plurality of protruding pieces aligned in the rotational axis direction and protruding from the base portion toward the conveyance member (fig.3, #32) so as to be able to abut on the outer peripheral portion of the conveyance member (fig.2, see end of #30 and #30’ on outer periphery of both shaft and screw), and an alignment interval between the plurality of protruding pieces is different from a pitch of the spiral blade in the rotational axis direction (see fig.2, #32 interval vs. spacing between blade sections), the first sheet member abuts on the outer peripheral portion in the first direction to push the conveyance member (fig.2-4, #30/#32), and the sheet member pushes the outer peripheral portion of the conveyance member using restoring force generated as the protruding pieces of the sheet member are warped in directions away (fig.2, see movement from #30 to #30’).
Regarding claim 2, Hart (US Pub.2003/0234262) teaches a toner conveying device wherein the protruding pieces have a width less than a separation distance between two adjacent flights of the spiral blade separated in the rotational axis direction (fig.3, see width of each #32 vs. blade separation).
Regarding claim 3, Hart (US Pub.2003/0234262) teaches a toner conveying device wherein the plurality of protruding pieces are aligned at regular intervals in the rotational axis direction (fig.3, see #32).
Regarding claim 8, Hart (US Pub.2003/0234262) teaches a cleaning device (fig.1&2, #20) comprising: the toner conveying device according to claim 1 (see fig.2, & rejection above); and a removing member configured to remove remaining toner remaining on an image-carrying member after transfer (fig.1&2, #22), wherein the toner conveying device is configured to convey the remaining toner removed by the removing member (para.0016).
However, Hart (US Pub.2003/0234262) fails to disclose a second sheet member abutting on the outer peripheral portion in a second direction, which is different from the first direction.
Regarding claim 1, Oshima et al. (JP Pub.2007-147773) teach a toner conveying device (fig.5(B), #48) comprising: a case that can store therein toner to be conveyed (fig.5(B), #50); a conveyance member rotatably supported at both ends thereof by the case (fig.5(B), #36), including a spiral blade extending in a rotational axis direction (fig.3, #36B), and configured to rotate to convey the toner inside the case in a conveying direction set in advance (see fig.3); and a pushing member pushed against an outer peripheral portion of the conveyance member in a first direction intersecting with the rotational axis direction of the conveyance member and configured to slide on the outer peripheral portion as the conveyance member rotates (fig.5(B), #52), wherein the pushing member is composed of a linear member having flexibility (fig.5(B), #52) and includes: a base portion secured at a securing position defined inside the case (fig.5(B) secured at unlabeled block on #50); wherein the pushing member includes: a first linear member abutting on the outer peripheral portion in the first direction to push the conveyance member (fig.5(B), #52); and a second linear member abutting on the outer peripheral portion in a second direction (fig.5(B), #54), which is different from the first direction (see fig.5(B)), intersecting with the rotational axis direction to push the conveyance member (see fig.5(B)), and the first sheet member and the second sheet member each include the base portion and protruding portion (see fig.5(B), both #52 and #54 have unlabeled base blocks and end portions #52A & #54A).
Regarding claim 1, Oshima et al. (JP Pub.2007-147773) further teach a toner conveying device wherein the first linear member and the second linear member push the outer peripheral portion of the conveyance member using restoring force generated as the protruding pieces of the first linear member and the protruding pieces of the second linear member are warped in directions away from each other (see fig.5(B) and fig.3; as the screw #36B rotates and pushes bristles like #38A, they snap back to the positions seen in fig.5(B)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the toner conveying device of Hart (US Pub.2003/0234262) by incorporating a second sheet pushing member portion as suggested by Oshima et al. (JP Pub.2007-147773) in order to both scrape and agitate the toner being conveyed and prevent aggregation (p.7, Para.4-5).



Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US Pub.2003/0234262) in view of Oshima et al. (JP Pub.2007-147773) as applied to claim 1 above, and further in view of Takemoto (US Pub.2010/0028051).
Regarding claim 9, Hart (US Pub.2003/0234262) teaches an image forming apparatus (fig.1) comprising: the toner conveying device according to claim 1 [a toner conveying device (fig.2) comprising: a case that can store therein toner to be conveyed (fig.2, #24); a conveyance member rotatably supported at both ends thereof by the case (fig.2, #28), including a spiral blade extending in a rotational axis direction (see fig.3&4), and configured to rotate to convey the toner inside the case in a conveying direction set in advance (para.0016); and a pushing member pushed against an outer peripheral portion of the conveyance member in a first direction intersecting with the rotational axis direction of the conveyance member and configured to slide on the outer peripheral portion as the conveyance member rotates (fig.2-4, #30/#32), wherein the pushing member is composed of a sheet member (fig.2-4, #30) having flexibility (para.0018) and includes: a base portion secured at a securing position defined inside the case (fig.2, top portion of #30 at unlabeled block on/in #24); and a plurality of protruding pieces aligned in the rotational axis direction and protruding from the base portion toward the conveyance member (fig.3, #32) so as to be able to abut on the outer peripheral portion of the conveyance member (fig.2, see end of #30 and #30’ on outer periphery of both shaft and screw), and an alignment interval between the plurality of protruding pieces is different from a pitch of the spiral blade in the rotational axis direction (see fig.2, #32 interval vs. spacing between blade sections)]; a developing portion configured to develop a toner image on an image-carrying member (fig.1, #12 forming an image on #10); and a transfer portion configured to transfer the toner image from the image-carrying member to a transfer member (fig.1, #14).
However, while Hart (US Pub.2003/0234262) discloses that the toner conveying device can be used in a developing portion (para.0026), Hart (US Pub.2003/0234262) fails to be explicit about any details related thereto, and thus fails to teach the toner conveying device is configured to convey toner from a toner storing portion that stores the toner to the developing portion.
Regarding claim 9, Takemoto (US Pub.2010/0028051) teaches an image forming apparatus (fig.1) comprising: the toner conveying device according to claim 1 [a toner conveying device (fig.2) comprising: a case that can store therein toner to be conveyed (fig.2, #51); a conveyance member rotatably supported at both ends thereof by the case (fig.2, #62), including a spiral blade extending in a rotational axis direction (fig.9, #62a), and configured to rotate to convey the toner inside the case in a conveying direction set in advance (fig.9, #A); and a pushing member pushed against an outer peripheral portion of the conveyance member in a first direction intersecting with the rotational axis direction of the conveyance member and configured to slide on the outer peripheral portion as the conveyance member rotates (fig.9&10, #68/68b), wherein the pushing member is composed of a sheet member (fig.10, #68; para.0086) having flexibility (para.0086) and includes: a base portion secured at a securing position defined inside the case (fig.10, #68a attached as seen in fig.2 with #64; para.0086); and a plurality of protruding pieces aligned in the rotational axis direction and protruding from the base portion toward the conveyance member (fig.9, #68b) so as to be able to abut on the outer peripheral portion of the conveyance member (fig.9, see end of #68b on outer periphery of #62)]; a developing portion configured to develop a toner image on an image-carrying member (fig.2, #57 developing image on #21); and a transfer portion configured to transfer the toner image from the image-carrying member to a transfer member (fi.2, #31), wherein the toner conveying device is configured to convey toner from a toner storing portion that stores the toner to the developing portion (fig.2, #62 conveys to #57).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing device of Hart (US Pub.2003/0234262) in view of Oshima et al. (JP Pub.2007-147773) by using a configuration akin to that in Takemoto (US Pub.2010/0028051) because Hart discloses that the pushing member can be provided in a developing station (para.0026) and Takemoto (US Pub.2010/0028051) provides a developing station that is configured to be used with such a pushing member.

Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 7 would be allowable for the reasons set forth in the Office Action mailed on 17 June 2022.
 
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, while the applicant is correct that Oshima teaches brushes instead of the flexible sheet, it is inaccurate to state that Oshima doesn’t cure the deficiencies of the primary reference Hart.  Hart clearly teaches a flexible sheet pressing member.  Both Hart and Oshima are concerned with clumping of the toner in the screw conveyor (Hart, para.0017-0018; Oshima, abstract, problem to be solved).  Additionally, Oshima teaches that providing two clump preventing members has an added benefit over one.  Thus, the obviousness of providing two flexible sheet pushing members in a combination device dominated by the structure of Hart is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LKR/
10/6/2022

/Arlene Heredia/Primary Examiner, Art Unit 2852